Title: To Benjamin Franklin from Robert Shewell, 29 August 1784
From: Shewell, Robert
To: Franklin, Benjamin


				
					Sir
					Philadelphia Augst: 29. 1784
				
				I have presumed to forward you the resolve of Congress respecting the seizure of the Brig L’amiable Elizabeth at St. John’s Newfoundland by Nicholas Gill Esquire judge of the Court of Vice Admiralty at that place, with sundry other papers.
				
				The Honble Charles Thomson Esquire secretary to Congress writes by this oppertunity requesting you’ll be so obliging to do your endeavour to procure me redress.
				I have wrote my friend Mr. John Warder Merchant of London to enter into any stipulations or give such security as may be necessary to carry on the prosecution against Mr. Gill.
				Your Excellency’s condescension in writing to Mr. Warder on the subject, should it be deemed necessary will confer a lasting obligation on Sir. Your most Obedient and very humble servant
				
					
						Rot Shewell
					
					His Excellency Benjamin Franklin Esquire
				
			 
				Addressed: His Excellency / Benjamin Franklin Esqr: / Minister Plenipotentiary from / The United States of America / Versailles / Honor’d by Wm. Macarty Esqr.
				Notation: Schewell 29 Augt. 1784.
			